 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          JONATHAN DAVIS,
 8                              Plaintiff,
 9            v.                                         C17-1232 TSZ

10        USAA CASUALTY INSURANCE                        MINUTE ORDER
          COMPANY, et al.,
11
                                Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     Charles P. Randall’s Motion to Withdraw from Further Representation of
   Plaintiff Jonathan Davis, docket no. 42, and Notice of Ethical Conflict and Request for
15
   Conference in Re Motion for Relief from a Deadline and Seeking Other Relief, docket
   no. 44, are DISMISSED without prejudice as moot.
16
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 12th day of October, 2018.

19
                                                     William M. McCool
20                                                   Clerk

21                                                   s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
